COURT OF APPEALS
                                   Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 4th day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00622-CV                                        (Tr.Ct.No. C-1529-08-I)
MALCOM G. DYER,                                                              Appellant,
                                           v.
HIDALGO COUNTY, TEXAS,                                                       Appellee.

                 On appeal to this Court from Hidalgo County, Texas.

                                       

                                   JUDGMENT
On appeal from the 398th District Court of Hidalgo County, Texas, from an order signed
August 31, 2012. Memorandum Opinion by Justice Gregory T. Perkes.

THIS CAUSE was submitted to the Court on March 28, 2013, on oral argument, the
record and briefs. These having been examined and fully considered, it is the opinion of
the Court that there was no error in the judgment of the court below, and said judgment
is hereby AFFIRMED against appellant, MALCOLM G. DYER.

Costs of the appeal are adjudged against appellant, MALCOLM G. DYER. It is further
ordered that this decision be certified below for observance.

                                     
                            DORIAN E. RAMIREZ, CLERK